Citation Nr: 0001899	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-32 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a leg condition, to 
include ulcers and phlebitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination by 
the RO in Winston-Salem, North Carolina, which denied as not 
well grounded, the veteran's claim for service connection for 
a leg condition, claimed as ulcers and phlebitis.


FINDINGS OF FACT

1.  Service medical records suggest that the veteran had leg 
ulcers that predated his entry into active service.  

2.  The report an in-service examination includes a notation 
by the physician suggesting that the veteran's leg condition 
was aggravated in service.

3.  There is competent medical evidence of a recent treatment 
for leg problems including ulcers, phlebitis, and varicose 
veins.

4.  The veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a leg condition, to 
include ulcers and phlebitis.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1996).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

However, because the RO has denied the veteran's claim on the 
basis that it was not well grounded, the preliminary question 
to be answered in this case is whether the veteran has in 
fact presented evidence of well-grounded claim.  A well-
grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468, citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

After approximately three months of active service, the 
veteran was hospitalized for problems with leg ulcers.  He 
was eventually brought before a Medical Board.  At that time, 
physical findings included extensive scarring from old ulcers 
on the shins of both legs.  The examiner stated that the 
condition was "aggrivated" [sic] to the extent that the 
veteran could no longer keep up with the training, 
continually fell out on marches and was unable to take 
physical training or engage in practical work on committee 
sites.  The conclusion was that the veteran was unfit for 
further duty and that his condition pre-existed service.  

In a May 1974 statement, the veteran indicated that he 
received treatment for leg ulcers during active duty as a 
result of wearing high-top combat boots.  He also stated that 
in 1965 he had nerves removed from his left leg due to 
ulcers.

VA and private treatment records show continued evaluation 
and treatment of the veteran for stasis ulcers of both legs, 
phlebitis, and varicose veins between October 1970 and 
February 1997.  

In this case, the medical evidence includes an in-service 
medical opinion suggesting that a leg disability preexisted 
service and was "aggravated" therein, as well as medical 
evidence reflecting that the veteran is continuing to receive 
treatment for various leg disorders.  As such, the Board 
finds that the veteran's claim is, at least, plausible.  
Consequently the claim is well grounded.  


ORDER

As the claim for service connection for a leg condition, to 
include ulcers and phlebitis, is well grounded, the appeal is 
granted to this extent.


REMAND

Because the veteran's claim is well grounded, the VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  In order to properly fulfill this 
duty, the Board finds it necessary to remand this case for 
further development.

As noted above, the claims file contains medical evidence 
suggesting that the veteran had a preexisting leg disorder 
that was aggravated in service; however, more definitive 
medical evidence on the question of whether current leg 
disability is at least as likely as not the result of in-
service aggravation is needed before the claim on the merits 
can be properly adjudicated.  

In determining whether a pre-existing disability was 
aggravated as a result of military service, it must first be 
determined whether there was any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service do not constitute 
aggravation; rather, the underlying condition, as contrasted 
to symptoms, must have worsened.  Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).  If an increase in the severity of the disability 
is shown, VA also must consider whether such increase is due 
to in-service aggravation, as opposed to the natural progress 
of the disorder.  Id.  

Accordingly, examination of the veteran and appropriate 
medical opinion which addresses the points raised above is 
needed to properly consider the merits of the veteran's 
service connection claim.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).  

However, prior to having the veteran undergo VA examination, 
the RO should obtain and associate with the claims file all 
records of outstanding pertinent medical treatment, so that 
the physician's review of the veteran's medical history may 
be an informed one.  Specifically, the Board notes that, in a 
May 1974 statement the veteran reported that in September 
1965 he was hospitalized at Forsythe Memorial Hospital for 
leg ulcers; however, the record contains no treatment records 
prior to October 1970.  These, as well as any other treatment 
records indicated by the veteran, both pre- and post-dating 
service, should be obtained. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment of the 
veteran's leg condition, both before and 
after his military service.  Requested 
records should include, but are not 
limited to all records associated with 
the veteran's September 1965 
hospitalization at Forsythe Memorial 
Hospital, as well as medical records 
associated with any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination 
to ascertain the current status of any 
leg condition and obtain an opinion 
concerning the significance of the events 
in service as evidence of progression of 
a preservice leg ulcer condition.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
all the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Following examination of the veteran and 
a comprehensive review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from 
leg disability that is the result of in-
service aggravation of a pre-existing leg 
condition.  In rendering such an opinion, 
the examiner must specifically address  
whether it is at least as likely as not 
that: 
a) the veteran had a pre-existing leg 
ulcer condition at the time of his entry 
into service; and, if so, b) the 
condition underwent a permanent increase 
in severity during service; and, if so 
(c) such increase was due to the natural 
progress of the disorder, as opposed to 
aggravation; and, if so (d) the veteran 
has current leg disability resulting from 
in-service aggravation of his pre-
existing condition.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  If the examiner is unable 
to answer any of the questions posed with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed (to include 
discussion of specific evidence of 
record, such as the January 1953 Medical 
Board report) in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran' s claim for service connection 
for a leg condition, to include ulcers 
and phlebitis, on the basis of all 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefit sought by the veteran 
remains denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West , 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski , 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

